Case: 3:18-cr-00186-TMR Doc #: 48 Filed: 09/30/20 Page: 1 of 1 PAGEID #: 262

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN OHIO DISTRICT

WESTERN DIVISION
United States of America,
Plaintiff,
v. Case No. 3:18-CR-186
Judge Thomas M. Rose
Brian Higgins,
Defendant.

ORDER
This matter is before the Court on Defendant’s Motion for Appointment of Co-

Counsel (ECF No. 42). The Court deems this case extremely difficult and finds that in the
interests of justice the appointment of an additional attorney is necessary. The Court finds
Defendant’s Motion for Appointment of Co-Counsel (ECF No. 42) is well-taken and GRANTS
the same.

IT IS THE ORDER OF THE COURT that attorney Paul Laufman, of the Criminal
Justice Act (CJA) Panel for the Southern District of Ohio, be appointed as Co-Counsel as of

September 23, 2020.

 

 

HOMASM. R
OMAS M. ROSE, JUDGE
UNITED STATES DISTRICT COURT
